Exhibit 99.1 TripAdvisor Reports Third Quarter 2015 Financial Results NEEDHAM, MA, November5, 2015 — TripAdvisor, Inc. (NASDAQ: TRIP) today announced financial results for the third quarter ended September 30, 2015. · Total revenue increased 17% (approximately 25% on a constant currency basis) to $415 million, compared to $354 million for the third quarter of 2014. · GAAP net income was $74 million, or $0.51 per diluted share, compared to $54 million, or $0.37 per diluted share, for the third quarter of 2014. Non-GAAP net income was $78 million, or $0.53 per diluted share, compared to $71 million, or $0.48 per diluted share, for the third quarter of 2014. · Adjusted EBITDA increased 9% (and increased approximately 26% on a constant currency basis) to $130 million, compared to $119 million for the third quarter of 2014. · Subsequent to the end of the quarter, TripAdvisor announced instant booking partnerships with Wyndham Hotel Group, the world’s largest hotel company, and The Priceline Group, the largest online travel agent in the world, to power hotel bookings on the TripAdvisor platform. “Weare focused onevolvingour productstoenablemore users to not only plan and compare but also book on TripAdvisor,”said Steve Kaufer, President and CEO of TripAdvisor.“While still in theearly days of thisevolution, wecontinue tomaketremendous stridestowardour long-termgrowth objectivesand arehelpingmore and more travelers around the world book the best trip.” Third Quarter 2015 Financial Highlights Total revenue increased 17% to $415 million, compared to $354 million for the third quarter of 2014. Excluding the impact of year-over-year changes in foreign exchange rates, total revenue would have increased by approximately 25% compared to the third quarter of 2014. · Click-based advertising revenue (“CPC revenue”) increased 6% to $261 million, and represented 63% of total revenue, compared to 70% for the third quarter of 2014. Excluding the impact of year-over-year changes in foreign exchange rates, CPC revenue would have increased by approximately 14% compared to the third quarter of 2014. · Display-based advertising revenue increased 20% to $42 million, and represented 10% of total revenue, compared to 10% for the third quarter of 2014. · Subscription, transaction and other revenue increased 56% to $112 million, and represented 27% of total revenue, compared to 20% for the third quarter of 2014. North America revenue increased 24% to $219 million, and represented 53% of total revenue, compared to 50% for the third quarter of 2014. Europe, Middle East and Africa revenue increased 13% to $135 million, and represented 33% of total revenue, compared to 34% for the third quarter of 2014. Asia-Pacific revenue was flat at $43 million, and represented 10% of total revenue, compared to 12% for the third quarter of 2014. Latin America revenue increased 13% to $18 million, and represented 4% of total revenue, compared to 5% for the third quarter of 2014. International revenue (total revenue excluding-U.S. revenue) was 49% of total revenue during the third quarter of 2015, compared to 53% for the third quarter of 2014. GAAP net income was $74 million, or $0.51 per diluted share, compared to GAAP net income of $54 million, or $0.37 per diluted share, for the third quarter of 2014. Non-GAAP net income for the third quarter of 2015 was $78 million, or $0.53 per diluted share, compared to non-GAAP net income of $71 million, or $0.48 per diluted share, for the third quarter of 2014. GAAP net income included a $17 million gain from the sale of one of our Chinese subsidiaries. This gain on sale was not included in our non-GAAP net income as it is not considered indicative of our ongoing operational results.
